Citation Nr: 1432097	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  11-06 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include schizophrenia.  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 




INTRODUCTION

The Veteran had active military duty from August 1974 to March 1978.  

This Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over this claim has been transferred back to the RO in Los Angeles.  

The RO indicated that the claim for service connection for schizophrenia included the threshold question of whether new and material evidence had been submitted as a claim for a nervous condition was previously considered and denied by the RO in October 1985.  After that rating decision, however, the RO received additional service treatment records in February 1995 and service personnel records in 2010. Accordingly, 38 C.F.R. § 3.156(c) applies, and the claim will be reconsidered on the merits.

The Veteran was scheduled for a decision review officer hearing at the RO on October 19, 2011.  The Veteran failed to show and did not indicate any desire to reschedule.  As such the Veteran's hearing request is deemed withdrawn.  

The issue of schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent probative evidence of record does not diagnose the Veteran with PTSD at any time during the appeal period.  





CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Analysis

The Veteran submitted a claim of service connection for PTSD.  See January 2010 Letter from Representative.  The Veteran asserts that he suffers from PTSD as due to in-service stressors.  Specifically, he contends that on one occasion he fell of the deck of his ship and into the water.  On another occasion he had to repair a hole in the hull of the ship, he was locked in a room with the water rising around him, and he experienced extreme fear.  Lastly, the Veteran claims that he was frightened the entire time he was in Vietnam because he had to haul body bags.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.)) (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (pertaining to combat Veterans). 

However, if, as in the present case, the Veteran did not engage in combat, he can still be service connected for PTSD if a stressor claimed by the Veteran is related to his "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(3) (2013).

For purposes of this section, "fear of hostile military or terrorist activity" means that "a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.

A review of the Veteran's service treatment records show that he was not diagnosed with PTSD in-service.   There is a service treatment note from November 1977 showing that the Veteran was evaluated for depression.  There is also a service treatment note from July 1977 showing that the Veteran ingested some Drano (pipe cleaner) in a suicide attempt.  It was determined that the Veteran was responding to his poor adjustment to military life and an impending discharge.  While in service, the Veteran was diagnosed with an immature personality manifested by authority conflicts, impulsivity, poor judgment and a low frustration tolerance.  See November 1977 Service Treatment Notes.  

A review of the Veteran's post service medical records show treatment for several different psychiatric disorders to include schizophrenia and a psychotic disorder dating back to 1987.  However, there is nothing in the record other than the Veteran's own statement that supports a diagnosis of PTSD.   

The Veteran has a long history of acquired psychiatric diagnoses; however, during this time, the Veteran has never been diagnosed with PTSD.  The Veteran has been in and out psychiatry clinics, drug and alcohol rehabilitation clinics and the prison system since he was separated from service.  The Veteran first filed a claim for a nervous condition in October 1985.  This claim was denied because the Veteran failed to show for an examination.  Several years later, the Veteran was admitted to a VA psychiatry and rehabilitation program several times in 1994 and 1995.  At this time, the Veteran was diagnosed with alcohol and cocaine dependence, organic hallucinations, and an organic mood disorder, depressed type.  See December 1994 Discharge Summary from VAMC Long Beach.  Prior to this admission, the Veteran had attempted to take his life on multiple occasions.  Id.   In 1995, the Veteran underwent a VA Compensation and Pension evaluation at the VA in Los Angeles.  At this time, the Veteran was diagnosed with substance-induced psychosis secondary to cocaine and alcohol usage.  Between 1995 to the Present, the Veteran has undergone several psychiatric evaluations, has attended numerous mental health meetings and has been evaluated by a number of psychiatric professionals and he has never been diagnosed with PTSD.  In June 2009, the Veteran underwent an evaluation by a VA social worker, and the Veteran told the social worker that he had been diagnosed with PTSD and schizophrenia at the Dual Diagnosis program at the VA.  This is the only instance in the Veteran's file where PTSD is mentioned.  

However, upon review of the treatment notes from the Dual Diagnosis program where the Veteran participated in mental health and substance abuse treatment on and off since 1998, there is no mention of a PTSD diagnosis.  In fact, the director of the Dual Diagnosis Treatment Program wrote a letter in January 2010 at the request of the Veteran to support his service connection claim.  In this letter, there is no mention of the Veteran ever being diagnosed or treated for PTSD.  The letter is very detailed and includes a list of past and current medical problems dating back to 1996.  Further, the letter give a very detailed medical, psychosocial and military history of the Veteran, and at no time is a diagnosis of PTSD mentioned.  
In January 2010, the Veteran underwent a VA contract examination.  One of the first observations the examiner made of the Veteran is that he is a poor historian.  The examiner found many contradictions between the Veteran's historiography and the facts and details located within the Veteran's military and post military record.  The examiner reviewed the Veteran's records prior to interviewing the Veteran and the examiner comments that there is an informational statement in the record indicating that the Veteran claims schizophrenia and is also complaining of PTSD.  However, the examiner lists the Veteran's previous diagnosis, and PTSD is not among them.  During this evaluation, the Veteran was diagnosed with schizophrenia paranoid type, chronic and polysubstance abuse in remission.  The examiner also stated that he could not make a diagnosis of PTSD based on the examination because of the disparities between documentation and the Veteran's own account.  

The Veteran submitted a statement from B.C., Ph.D., dated June 2011.  There is no information on the letter regarding where B.C. works or her relationship with the Veteran.  Based on the information presented in the letter, it seems as though B.C. has never treated the Veteran prior to this meeting.  B.C. asked the Veteran to recount his military and medical history as she did not have access to his file, but she did have a copy of the most recent rating decision from April 2010.  B.C. states that it should be noted for the record that there is no clinical diagnosis of "immature personality".  However, this conclusion is incorrect, as noted above, in service the Veteran underwent a psychiatric evaluation for depression and there was a diagnosis of immature personality given in November 1977.  B.C. goes on to state that it appears to her that although PTSD has never been formally diagnosed the stressors described by the Veteran are very likely to have at least exacerbated any vulnerability to psychosis, as is well supported by research.  The Board gives little weight to this opinion as B.C. misstates a clear fact that is included in the Veteran's service treatment records regarding the diagnosis of immature personality, in clear contradiction to the record.  Additionally, there is no evidence that she reviewed the Veteran's file, has ever treated the Veteran or reviewed the Veteran's post-military medical treatment records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (noting that although the claims file is not a magical or talismanic set of documents, the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Further, the Veteran was determined to be a poor historian and was previously diagnosed with malingering.  Therefore, the Board finds B.C.'s reliance on the Veteran's historical recount to make a determination about his stressors or what may have been discussed in the numerous mental health evaluations to be unsupported by the record.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based upon an inaccurate factual premise has no probative value).

The Veteran believes that he suffers from PTSD.  He has submitted statements in support of his claim.  The Veteran has been treated at the VA's Dual Diagnosis Treatment Center for a number of years for the dual diagnoses of addiction (drug and alcohol) and mental health (schizophrenia, among others).  However, at no time has there been a diagnosis of PTSD.  The Board has concluded that the competent probative evidence of record does not diagnose the Veteran with PTSD at any time during the appeal period.  

To prevail on the issue service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Even though the Veteran did have diagnosis of immature personality in service, the evidence fails to reflect that he has a current diagnosis of PTSD.  Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain v. Nicholson, 21 Vet. App. 319 (2007) to a situation in which a disability manifests just prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated).  Absent a medical diagnosis of a disability, service connection must be denied.  See 38 U.S.C.A. § 5107 (West 2002); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for PTSD and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify has been satisfied through a notice letter dated January 2010 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  Specifically, the Veteran was requested to fill out a PTSD stressor verification form and this form was never returned to the RO.  In April 2010, the RO made a formal finding on a lack of information required to verify stressors in connection to the Veteran's PTSD claim.  

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

The Veteran was provided a VA examination in January 2010, which is adequate for the purposes of determining service connection as it, involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by an October 2011 supplemental statement of the case.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for posttraumatic stress disorder is denied.  


REMAND

The Veteran has filed a claim for service connection for an acquired psychiatric disorder, to include schizophrenia.  However, before the Board can make a determination on the claim, further development is required; specifically the duty to assist has not been satisfied.  

The Veteran underwent a VA contract psychiatric examination in January 2010.  The examiner did provide a diagnosis of a current disability; however, the examiner failed to provide an etiological opinion or rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the examiner from the January 2010 VA contract examination OR if the contract examiner from January 2010 is not available, please schedule the Veteran for a new VA mental health examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should provide an opinion as to the following:

Whether it is as least as likely as not (a 50 percent or greater probability) that any currently diagnosed acquired psychiatric disorder, to include schizophrenia began during active service or is related to any incident of service. 

A clear rationale for the opinion requested is required, to include a discussion of the facts and medical principles involved.  If such opinion cannot be made by the January 2010 VA contract examiner, then the RO/AMC should schedule the Veteran for a new VA mental health examination and the examiner should provide an opinion and an examination report to include a full diagnostic assessment.  

2.  The RO/AMC shall then take such additional development action as it deems proper with respect to the claims. When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


